      Case 4:18-cv-01882 Document 91 Filed on 05/11/20 in TXSD Page 1 of 1
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                             UNITED STATES DISTRICT COURT                                   May 11, 2020
                              SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                  HOUSTON DIVISION

DALIO HOLDINGS I, LLC,                                 §
                                                       §
         Plaintiff,                                    §
VS.                                                    §            CIVIL ACTION NO. 4:18-CV-
                                                       §                                01882
                                                       §
WCW HOUSTON PROPERTIES, LLC,                           §
                                                       §
         Defendant.

                                                  ORDER


       This case is set for trial May 26, 2020. Special Order H-2020-9 states:

1. All jury trials (criminal and civil) scheduled to begin from this date until July 6, 2020,

are continued, to a date to be reset by each presiding judge.

       Trial related settings are hereby cancelled. Counsel in this matter are requested to advise

the court within ten (10) days from the entry of this Order whether the case is likely to be

resolved or whether a trial will be necessary. If a settlement is likely, counsel should advise the

court of a date range, (14, 30, 60 days) within which the court may anticipate the filing of final

dismissal papers. If a trial is likely, counsel should advise the court of an agreed upon date range

for a trial date and, if necessary, submit a proposed revised scheduling order.




       It is so ORDERED. 05/11/2020.


                                                  ___________________________________
                                                  The Honorable Alfred H. Bennett
                                                  United States District Judge

1/1
